UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7106


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT EDWARD PHILLIPS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:03-cr-00103-HCM-TEM-1)


Submitted:    November 17, 2009            Decided:   November 23, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Edward Phillips, Appellant Pro Se. Kevin Michael
Comstock, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert Edward Phillips seeks to appeal the district

court’s       order    denying     his    Fed.       R.       Civ.    P.      60(b)    motion    for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2009) motion.                                    The order is

not    appealable       unless     a     circuit       justice           or    judge    issues    a

certificate of appealability.                       28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,      369       F.3d       363,        369        (4th     Cir.   2004).

A certificate          of   appealability            will          not      issue      absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.        § 2253(c)(2)       (2006).            A    prisoner         satisfies       this

standard       by    demonstrating       that       reasonable           jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling        by      the    district         court           is      likewise         debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th       Cir.   2001).       We     have      independently             reviewed     the

record and conclude that Phillips has not made the requisite

showing.           Accordingly, we deny a certificate of appealability

and dismiss the appeal.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                                2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3